Citation Nr: 1757471	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  98-15 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a chronic lumbar spine disorder, to include herniated nucleus pulposus, degenerative disc disease, and spondylosis at the L5/SI level. 

2. Entitlement to service connection for bilateral knee disabilities, to include meniscal tear, and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to August 1970, including service in Vietnam.  The Veteran's military awards and decorations include the Combat Action Ribbon and Republic of Vietnam Cross of Gallantry with palm and frame.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge during a May 2000 videoconference hearing; a transcript is of record. 

A review of the record reveals that, in October 2000, the Board denied entitlement to service connection for a herniated nucleus pulposus, as well as for a bilateral knee disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, in a July 2003 Order, vacated the Board's decision and remanded it for compliance with the Veteran's Claims Assistance Act of 2000 (VCAA).  In a decision of August 2005, the Board once again denied entitlement to service connection for a herniated nucleus pulposus.  At the same time, the Board remanded the issue of entitlement to service connection for degenerative joint disease of the bilateral knees for additional development.  In a Joint Motion for Remand (JMR), the VA and the Veteran requested remand of the Board's August 2005 denial, stating that the Board did not consider the provisions of 38 U.S.C.§ 1154 (b). 

In a decision of August 2008, the Board once again denied entitlement to service connection for a chronic disorder of the lumbar spine.  The Veteran appealed that decision to the Court, which in a June 2011 Memorandum Decision, vacated the Board's decision and remanded the case to the Board for further development.  In April 2012 the Board remanded the Veteran's case to the RO with the following instructions: (1) allow the Veteran the opportunity to furnish information about his in-service injuries; and (2) provide the Veteran with a VA examination with the appropriate examiner to determine the nature and etiology of his low back disability.  The Veteran was afforded an examination by a VA orthopedic surgeon in May 2012.

In August 2012, the Board once again denied the Veteran's service connection claim for a lumbar spine disability.  The Veteran again appealed to the Court. In September 2013, the Court once again vacated the Board's August 2012 decision and remanded the Veteran's case to the Board for further review.

In June 2014 and April 2017, the Board remanded the Veteran's claims for service connection for a low back disability and bilateral knee disability for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

A remand is required again in this case to ensure that the Veteran is given every consideration.  VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the April 2017 remand, the Board directed the AOJ to obtain a new VA examination to address whether the Veteran's reported history of strenuous activity and heavy lifting in service is related to his current back or knee disorders.  However, the July 2017 VA examination failed to fully consider the impact of the Veteran's physical activities during service.  

Further, the Board notes that the Veteran's claims file contain medical opinions which seem to provide some information about the Veteran's disabilities and their nexus to his service.  In particular, the June 2004 opinion provided by a private doctor, Dr. Calin Braicu refers to a "known fact" that traumatic exposure is accelerating the onset and aggravation of existent osteoarthritis and that the Veteran "owes a lot of his condition today to any prior intensive physical exposure, of sustained duration, therefore to his combat duty."  Dr. Braicu June 2004 Evaluation Statement, at 4.  Further, the August 2004 VA examiner states that the Veteran's pre-existing knee pathology prior to service was aggravated by military service due to significant amount of wear and tear carrying loads while in service.  See August 2004 VA Examination Report, at 5.  

On the other hand, all other VA examination reports of record for this case failed to evaluate the impact of the Veteran's strenuous physical activities during service on his current disabilities primarily due to lack of information in STRs or post-service records.  

The Board finds that a clarifying medical examination is necessary to resolve conflicting opinions because the Board may not provide its own medical judgment.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1990).  

Therefore, an addendum medical opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide him an opportunity to identify any documents or treatment records pertinent to the issues on appeal that have not been associated with the file to date.  He should be asked to provide any needed releases, and to identify any approximate dates and locations of treatment.  All attempts to obtain records should be documented in the claims folder.

2. Thereafter schedule the Veteran an examination by an orthopedic surgeon to ascertain etiology of the Veteran's back and knee disorders.  This examination must satisfy the following requirements:  

(a) the examiner must assume that there was a back injury of some type, and a knee injury of some type, during combat.

(b) the examiner must consider the Veteran's reported history of strenuous activity and heavy lifting in service and offer an opinion as to whether any chronic back pathology found would as likely as not (50 percent probability or more) be related to those kinds of stress and activity.  

In providing this opinion, the examiner must also consider and evaluate the June 2004 opinion by Dr. Braciu, which provided pertinent information concerning the relationship between the Veteran's service and his back condition.    

(c) With regard to the knees, the examiner should offer an opinion as to whether the Veteran's current bilateral knee disability, however diagnosed, was at least as likely as not aggravated by the Veteran's period of active military service. 

In providing this opinion the examiner should consider and evaluate the August 2004 VA examiner's opinion on the Veteran's knee condition and his physical activities in service.  

(d) Generally, when providing the above opinions on the back and knee, the examiner may not resort to lack of evidence of injury or treatment in the Veteran's STRs as sole evidence in reaching a conclusion that his disabilities are not related or aggravated by his service. 

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


